Title: To Benjamin Franklin from Félix Vicq d’Azyr, 25 February 1784
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


          
            Monsieur!
            ce 25 fevrier 1784
          
          La Société royale de medecine m’a Chargé de vous addresser ces billets pour Sa prochaine Séance publique dont elle vous prie de disposer. Cette assemblée aura Lieu mardi prochain deux de mars. La Compagnie Se Souvient qu’elle a été privée de votre presence dans Sa derniere Séance publique, Circonstance qui augmente encore Le desir quelle a de vous voir assister a celle cy. Nous avons aussi Lhonneur d’y inviter Monsieur votre petit fils. Je dois y Lire Les éloges de Mrs Guillaume hunter et Sanchez et votre presence Seroit un grand encouragement pour moi.
          
          Jai lhonneur detre avec un profond respect Monsieur Votre tres humble et tres obeissant Serviteur
          
            Vicq d’azyr
            M franklin.
          
        